 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    AARON VRH,                                           Case No.: 1:19-cv-00274-JLT (PC)

12                        Plaintiff,                       ORDER TRANSFERRING CASE TO THE
                                                           NORTHERN DISTRICT OF CALIFORNIA
13            v.
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendant.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. ' 1983.

20          The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in A(1) a judicial district where any defendant resides, if all

22   defendants reside in the same state, (2) a judicial district in which a substantial part of the events

23   or omissions giving rise to the claim occurred, or a substantial part of the property that is the

24   subject of the action is situated, or (3) a judicial district in which any defendant may be found, if

25   there is no district in which the action may otherwise be brought.@ 28 U.S.C. ' 1391(b).

26          In this case, none of the defendants reside in this district. The claim arose in Marin

27   County, which is in the Northern District of California. Therefore, plaintiff=s claim should have

28   been filed in the United States District Court for the Northern District of California. In the
                                                         1
 1   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 2   correct district. See 28 U.S.C. ' 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 3   1974).

 4            Accordingly, the Court ORDERS that this matter is transferred to the United States

 5   District Court for the Northern District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:      March 7, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
